Court.
Shepley, C. J., Tenney, J., and Howard, J., per Shepley, C. J.,
orally.—It was said in the argument that the Judge of Probate disallowed the charge, because he supposed the statute had fixed the highest rate of compensation. We think there is no such limitaton as to preclude an allowance of the character claimed in this case.
The guardian may have compensation for services ; and it may be much beyond the amount of commissions. A rule different from that would tend to prevent faithfulness and care.
In this case, the amount charged is large. Most estates would soon disappear under such allowances. No specifications are furnished us. Without further information as to the items, we think so large a claim cannot be allowed.

Decree affirmed.